NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                          NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SHIZUE S. WHITE,                                No. 17-15096

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03251-DGC

 v.
                                                MEMORANDUM*
AURORA LOAN SERVICING LLC, a
Colorado Limited Liability Company; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Shizue S. White appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims arising from foreclosure

proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo

the denial of a motion to remand, Or. Bureau of Labor v. U.S. W. Commc’ns, Inc.,

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
288 F.3d 414, 417 (9th Cir. 2002), and we affirm.

        The district court properly denied White’s motion to remand to state court

because White failed to establish the requirements for abstention under Burford v.

Sun Oil Co., 319 U.S. 315 (1943). See Fireman’s Fund Ins. Co. v. Quackenbush,

87 F.3d 290, 294, 296 (9th Cir. 1996) (setting forth requirements for Burford

abstention and standard of review for whether abstention requirements have been

met).

        In her opening brief, White fails to challenge the district court’s dismissal of

her action, and thus she has waived any such challenge. See Smith v. Marsh, 194
F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not raised by a party in

its opening brief are deemed waived.”); see also Greenwood v. FAA, 28 F.3d 971,

977 (9th Cir. 1994) (“We will not manufacture arguments for an appellant, and a

bare assertion does not preserve a claim . . . .”).

        AFFIRMED.




                                            2                                    17-15096